Title: To Benjamin Franklin from Daniel Duchemin, 19 April 1783
From: Duchemin, Daniel
To: Franklin, Benjamin


Monseigneur
ce 19 Avril 1783
Comme vous avez toujours eu des bontés pour moi, que ces mêmes bontés m’ont fait exister pendant bien du temps je vous prie de me les continuer en me faisant donner l’hôtel d’Invalide. Je présente un mémoire à Mr. de Ségur, qui d’après votre recommandation et l’apostille que vous voudrez bien y ajouter, l’hotel me sera accordé. La bonté avec laquelle vous récompensez tous les français qui ont porté les armes pour votre patrie m’est un garand certain que vous allégerez l’indigence qui m’accable./.
D. Duchemin
A Monseigneur franklin Ministre Plénipotenciaire des Etats Unis de L’amérique Septentrionale près S.M. très Chrétienne
